ON MOTION TO CORRECT JUDGMENT.
This motion to correct the judgment heretofore rendered in this case was filed pending the suggestion of error, and is addressed largely to the matters dealt with in the judgment sustaining the suggestion of error in part.
The motion is permaturely filed. A suggestion of error, if sustained, necessarily changes the judgment formerly entered. In the case before us the suggestion of error is sustained, to an extent that materially changes the judgment first entered. The motion will be overruled.
Overruled.